16-10073-aih   Doc   FILED 06/23/20   ENTERED 06/23/20 09:38:35   Page 1 of 6
                                                  6/23/2020




16-10073-aih   Doc   FILED 06/23/20   ENTERED 06/23/20 09:38:35   Page 2 of 6
                                                          SN Servicing Corporation                    Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: June 19, 2020

     DANIEL T MAY                                                                                              Loan:
     C/O JANN WASHINGTON                                                                     Property Address:
     5001 MAYFIELD RD STE 111                                                                23181 CLIFFORD DRIVE
     LYNDHURST OH 44124                                                                      NORTH OLMSTED, OH 44070



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Aug 2019 to July 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Aug 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 712.08                  712.08                   Due Date:                                        Jul 01, 2020
 Escrow Payment:                           357.30                  355.72                   Escrow Balance:                                     1,066.14
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                           357.30
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                   1,790.81
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                         ($367.37)
 Total Payment:                            $1,069.38                  $1,067.80



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                   Starting Balance         1,067.61             (733.76)
     Aug 2019            357.30        704.70                                  *                            1,424.91              (29.06)
     Sep 2019            357.30        357.30                                                               1,782.21              328.24
     Oct 2019            357.30        357.30                                                               2,139.51              685.54
     Nov 2019            357.30                                             *                               2,496.81              685.54
     Dec 2019            357.30        357.30           706.00       712.00 *      Homeowners Policy        2,148.11              330.84
     Jan 2020            357.30        714.60         1,790.81     1,765.80 *      County Tax                 714.60             (720.36)
     Feb 2020            357.30        357.30                                                               1,071.90             (363.06)
     Mar 2020            357.30        357.30                                                               1,429.20               (5.76)
     Apr 2020            357.30        357.30                                                               1,786.50              351.54
     May 2020            357.30        357.30                                                               2,143.80              708.84
     Jun 2020            357.30        357.30                                                               2,501.10            1,066.14
     Jul 2020            357.30                       1,790.81                 *   County Tax               1,067.59            1,066.14
                                                                                   Anticipated Transactions 1,067.59            1,066.14
     Jul 2020                     357.30                           1,790.81        County Tax                                    (367.37)
                     $4,287.60 $4,635.00           $4,287.62      $4,268.61

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 4,287.62. Under
     Federal law, your lowest monthly balance should not have exceeded 714.60 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.



                                                                                                                                            Page 1
              16-10073-aih          Doc         FILED 06/23/20            ENTERED 06/23/20 09:38:35                        Page 3 of 6
                                                     SN Servicing Corporation                    Final
                                                   For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: June 19, 2020

 DANIEL T MAY                                                                                                    Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                              (367.37)       1,054.92
Aug 2020               355.72                                                                           (11.65)       1,410.64
Sep 2020               355.72                                                                           344.07        1,766.36
Oct 2020               355.72                                                                           699.79        2,122.08
Nov 2020               355.72                                                                         1,055.51        2,477.80
Dec 2020               355.72          712.00            Homeowners Policy                              699.23        2,121.52
Jan 2021               355.72        1,765.80            County Tax                                    (710.85)         711.44
Feb 2021               355.72                                                                          (355.13)       1,067.16
Mar 2021               355.72                                                                             0.59        1,422.88
Apr 2021               355.72                                                                           356.31        1,778.60
May 2021               355.72                                                                           712.03        2,134.32
Jun 2021               355.72                                                                         1,067.75        2,490.04
Jul 2021               355.72        1,790.81            County Tax                                    (367.34)       1,054.95
                    $4,268.64       $4,268.61

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 711.44. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 711.44 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is (367.37). Your starting
balance (escrow balance required) according to this analysis should be $1,054.92. This means you have a shortage of 1,422.29.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.

 We anticipate the total of your coming year bills to be 4,268.61. We divide that amount by the number of payments expected during
 the coming year to obtain your escrow payment.




                                                                                                                                    Page 2
        16-10073-aih           Doc        FILED 06/23/20             ENTERED 06/23/20 09:38:35                      Page 4 of 6
    New Escrow Payment Calculation
    Unadjusted Escrow Payment                      355.72
    Surplus Amount:                                  0.00
    Shortage Amount:                                 0.00
    Rounding Adjustment Amount:                      0.00
    Escrow Payment:                               $355.72




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 3
           16-10073-aih         Doc       FILED 06/23/20          ENTERED 06/23/20 09:38:35                  Page 5 of 6
                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                CLEVELAND DIVISION

 In Re:                                           Case No. 16-10073-aih

 Daniel T. May                                    Chapter 13

 Debtor.                                          Judge Arthur I. Harris

                                 CERTIFICATE OF SERVICE

I certify that on June 23, 2020, a true and correct copy of this Notice of Mortgage Payment
Change was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Jann C. Washington, Debtor’s Counsel
          JannWashingtonEsq@gmail.com

          Lauren A. Helbling, Trustee
          ch13trustee@ch13cleve.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

          Daniel T. May, Debtor
          23181 Clifford Dr.
          North Olmsted, OH 44070
                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor




 16-10073-aih       Doc     FILED 06/23/20       ENTERED 06/23/20 09:38:35         Page 6 of 6
